       Case 1:98-cv-05688-LJO Document 239 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PROJECT SENTINEL; DOREEN                          No. 1:98-cv-05688-LJO
      CORDERO; and JILL HICKEY,
12    individually and on behalf of the
      GENERAL PUBLIC,
13                                                      ORDER TO SHOW CAUSE WHY
                         Plaintiffs,                    COMPLIANCE STATEMENT
14                                                      REQUIREMENT SHOULD NOT BE
             v.                                         DISCONTINUED
15
      KAMAL LAL and USHA LAL,                           (Doc. No. 195)
16    individually; KAMAL LAL, in his capacity
      as Trustee of the LAL FAMILY TRUST
17    OF 1998; and BABU PRASAD, in his
      capacity as Trustee of the LAL FAMILY
18    TRUST OF 1998,
19                       Defendants.
20
21          This is a housing discrimination case filed on June 22, 1998, in which the parties entered

22   into a consent decree on May 22, 2000. (See Doc. No. 195.) The decree requires that “[e]ach

23   year on the anniversary date of the entry of this consent decree, defendants and their Authorized

24   Rental Agent(s) shall file with this Court and serve [plaintiff] Project Sentinel with a statement

25   signed under penalty of perjury verifying” certain information specified in the agreement, “over

26   the last year.” (Id. at § II(13).) The Court retained jurisdiction for purposes of enforcement, (id.

27   at § II(14)), and the docket demonstrates annual compliance reports filed by defendant Kamal Lal

28   from 2005 through 2020, (Doc. Nos. 223-238). During the certification period referenced, no
                                                        1
       Case 1:98-cv-05688-LJO Document 239 Filed 05/18/20 Page 2 of 2

 1   enforcement action has been initiated or requested.

 2          In light the history related above, the Court ORDERS plaintiffs to SHOW CAUSE in

 3   writing whether continued annual certification remains necessary in this matter. Plaintiffs shall

 4   file a response to this order no later than July 14, 2020.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     May 18, 2020
                                                        UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
